Lowe, C. J.
The only error assigned in this cause relates to the ruling of the court below in sustaining certain exceptions taken to plaintiff s replication to defendant’s plea.
The replication purports to haye been verified before the clerk of the court of De Witt county, Illinois, who adds his jurat and what seems to be the seal of the eourt, but the impression of the seal is so dim that the device and letters of •the same cannot be identified, and it is fixed upon the original paper which is before us at an unusual place; and for these reasons the attestation was objected to as being insufficient.
We will not undertake to pass upon this question, because the defendant’s plea has not been sent up with the record, and we are not advised that the plaintiff was required to put in a sworn replication.
But if he was, the record shows that at the time the court sustained the exceptions for the want of a sufficient verification the defendant waives his right to a sworn replication. Hence there was no necessity for this appeal, and ihe same is accordingly dismissed.
Appeal dismissed.